MEMORANDUM**
Manuel Alvarado appeals from the judgment entered by the district court following his guilty plea to violating 21 U.S.C. § 841(a)(1) by possessing a controlled substance with intent to distribute after Alvarado’s vehicle was stopped at the Calexico Port of Entry and 34 kilograms of marijuana were found in the vehicle.
Alvarado’s contention that 21 U.S.C. § 841 is facially unconstitutional is foreclosed by United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002), and United States v. Buckland, 289 F.3d 558 (9th Cir.) (en banc), cert. denied, 535 U.S. 1105, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002). His contention that Harris v. United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002), overrules United States v. Buckland and United States v. Mendoza-Paz is foreclosed by United States v. Hernandez, 314 F.3d 430, as amended, 322 F.3d 592, 2003 WL 730663 (9th Cir. Mar.5, 2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.